Citation Nr: 0829560	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

At a May 2008 Board hearing before the undersigned Veterans 
Law Judge, the veteran withdrew his appeal of the separately 
adjudicated issue of entitlement to service connection for a 
bilateral leg disability.  (See May 2008 Board hearing 
transcript (Tr.) at page 13.)  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  There is no evidence to show that arthritis of the left 
or right knee was diagnosed at discharge from service or 
within one year of discharge from service.

2.  Disability of the left or right knee is not shown until 
over 40 years after service.

3.  There is no competent medical evidence indicating that 
current disability of the left or right knee began during 
service or is related to any incident of service.
 

CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).

2.  Right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As originally construed, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).)  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A June 2006 VCAA letter explained the evidence necessary to 
substantiate the veteran's claims for service connection for 
left and right knee disabilities.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
In addition, the June 2006 VCAA notice letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.   The letter was issued in June 2006, prior 
to initial adjudication of the veteran's claims in November 
2006, in compliance with Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records and reports of post-service treatment 
and statements from physicians provided by the veteran.  
Although the veteran was afforded the opportunity to provide 
additional relevant records of treatment himself, or provide 
sufficient information to enable VA to obtain such evidence 
for him (see VCAA letter dated in June 2006), he has not 
availed himself of this opportunity.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran's left or 
right knee disability began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999) ("In order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."); Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With no diagnosis of or clinical findings attributed to the 
knees until over 40 years post-service, the Board finds that 
there is no duty to provide a medical examination or opinion.  
Arguably, 38 U.S.C.A. § 5103A mandates a nexus opinion when 
there are pertinent abnormal clinical or laboratory findings 
recorded during or proximate to service (i.e., a pertinent 
abnormal finding that is attributed to or at least suggestive 
of the disability at issue sometime short of the amount of 
time that has elapsed between service and the initial 
diagnosis in this case) and competent post-service evidence 
of the claimed disability.  The first records of treatment 
for knee disability, from December 1994, reflect only a 
recent history of left knee problems of approximately one 
year, with perhaps some old cartilaginous dysfunction, and X-
rays showing only mild degenerative changes.  These records 
reflect no complaints with respect to the right knee.  The 
December 1994 private treatment record additionally indicates 
that the veteran was very physically active at the time, 
including vigorous treadmill exercise.  As will discussed 
below, despite lay testimony received and medical histories 
provided in very recent years, which the Board finds to be 
less than fully credible, the medical evidence weighs very 
heavily in demonstrating an onset of knee problems many years 
after service.  Here, while there is medical evidence of a 
current diagnosis of left and right knee disabilities, there 
is no clinical finding or laboratory finding attributable to 
left or right knee disability during service or for more than 
40 years thereafter, and the first recorded medical history 
of knee problems, from December 1994, prior to filing of the 
veteran's claim, is not consistent with the contentions of 
the veteran.  Without medical evidence of a clinical finding 
or laboratory finding attributable to left or right knee 
disability during service or for more than 40 years 
thereafter, the Board  concludes that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability and post-service 
medical records which, as construed y the Board, are silent 
for any disability of the knees for over 40 years after 
service.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); Hickson, supra; Pond, supra.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records contain no indication of diagnosis, 
complaints, or treatment with respect to the veteran's knees.  
Clinical evaluation of the lower extremities was normal at 
the veteran's November 1953 service separation examination.

The veteran was seen by a private physician for left knee 
swelling in December 1994.  He indicated by history that he 
had experienced knee pain for the last several days.  He 
further indicated that he had twisted his knee and had some 
swelling about one year earlier, but that the swelling went 
away.  He related that he had been doing a lot of work on his 
daughter's houses and had been using his knees a lot, and 
that he had experienced no real knee trauma.  About one month 
prior he had noticed some mild swelling, and then over the 
last 2 to 3 days he had noticed marked swelling.  He related 
that he had been using his knees a lot over the last several 
days.  On examination, there was obvious effusion of the left 
knee.  There was a mild decrease in motion on extremes of 
flexion and extension.  The ligaments appeared intact.  There 
was no real joint line pain.  The knee was not warm or hot.  
X-rays showed some minor degenerative changes, but were 
otherwise benign.  The treating clinician's assessment was 
knee effusion, probably on the basis of osteoarthritic 
problems with recurrent mild trauma.  The clinician 
elaborated that certainly old cartilaginous dysfunction may 
also be considered in combination with the above.  The 
veteran was noted to vigorously exercise often on the 
treadmill, to and lift weights.  The treating clinician 
advised the veteran to rest.  He noted that this did not sit 
well with the veteran, but he thought he had convinced the 
veteran to hold his exercise to a minimum.   The clinician 
wrote that the veteran would still use a treadmill for short 
periods of time, but would not do any squats, leg lifts, 
stairmasters, or bikes.  The clinician concluded that the 
veteran may need to confine his activities significantly, and 
noted that the veteran had worked out the day before.  At 
follow-up treatment in January 1995, the left knee was 
feeling much better since the last visit.  Examination of the 
left knee revealed minimal prepatellar swelling.  There was 
no erythema or tenderness.   The assessment was resolving 
prepatellar bursitis.  Treatment was ice as needed, and 
wearing knee pads whenever working on the knees.

X-rays of both knees at the same medical office in June 2000 
revealed severe medial narrowing and advanced degenerative 
changes of the patellofemoral joints.  There were also faint 
calcifications posteriorly in both knees.  There was no 
fracture or destruction.  

In a letter dated in April 2006, a private physician wrote 
that the veteran had severe degenerative joint disease of 
both knees.  He noted that the veteran had undergone a right 
total knee arthroplasty in 2000.  He asserted that the 
veteran had experienced chronic knee pain, to some degree, 
since age 20.  

In a letter received in May 2006, a private physician wrote 
that the veteran had advanced osteoarthritis of his knees 
bilaterally.  The letter and an attached note of treatment 
reflected that he had undergone a right knee total 
arthroplasty and would in the future need a similar left 
total knee arthroplasty.  The physician wrote, "By his 
history, he states that his knee condition started in the 
Navy in 1951 during the Korean war."  (Emphasis in 
original.)  X-rays as reported in the attached May 2006 note 
of treatment revealed a total knee arthroplasty in the right 
knee, while the unoperated left knee had advanced 
osteoarthritis with near total loss of the medial compartment 
joint space and moderate patellofemoral arthrosis.  The 
treating physician's impression was end-stage osteoarthritis 
of the contralateral left knee, with an eventual need for a 
for a left total knee arthroplasty.

In a letter received in July 2006, the veteran's spouse wrote 
that she met the veteran in 1953 and that they married in 
1956.  She asserted that the veteran had always had trouble 
with his legs, specifically his knees.  She stated that it 
mainly began during his time in the Navy and continued on 
since that time because his work involved a lot of waking and 
using a lot of stairs.  She elaborated that, according to her 
reliable memory (her words), his legs and knees specifically 
were always a problem and were taken into account with 
anything they did.

In a letter also received in July 2006, a friend of the 
veteran recounted that he first met the veteran in high 
school.  He wrote that during high school the veteran was a 
very good athlete and was very fast.  He noted that the 
veteran had been the leader of his softball team prior to 
entering service.  He described having seen the veteran after 
service for the first time in the fall of 1954, at which time 
he noticed the veteran had a limp, and asked him if he had 
been in an accident.  He stated that the veteran replied that 
his knees and legs would swell up when he walked any 
distance.  He said the veteran explained that he had spent a 
great deal of time working on his knees, and that the metal 
docks and stairs took their toll as well.  He wrote that the 
veteran stated that his knees were not always that bad, but 
that he had foolishly been playing with some kids and that 
his knees had become swollen.  The veteran's friend concluded 
by writing that he had asked his wife if the veteran had been 
involved in an accident and she said no; she added that the 
veteran had joined the Navy and wanted to make it as a career 
but his knees and legs gave out and he had to leave the Navy.

In a letter received in May 2007, D.A. wrote that he was a 
fellow serviceman, who served with the veteran.  D.A. 
indicated that while on board ship with the veteran, he 
(D.A.) had fallen down a ladder and injured his knees.  He 
wrote that the while in sick bay he became friends with the 
veteran, who was having knee and leg problems.  He indicated 
that they both worked in the damage control department of the 
ship.
 
In the present case, there is no diagnosis or clinical 
indication of arthritis of the knees during service or within 
one year of discharge from active service.  Accordingly, a 
presumption of service connection for left or right knee 
disability is not warranted pursuant to the provisions of 38 
C.F.R. §§ 3.307 and 3.309(a).

The Board finds that the assertions of the veteran and the 
lay statements from others in support of his claim are less 
than fully credible.  In contrast to the lay statements 
received, the veteran's service treatment records reflect no 
treatment or diagnosis of knee problems during service.  His 
service personnel records are associated with the claims 
file, but, in contrast to lay statements received, contain no 
indication that the veteran had to leave service because of 
problems with his knees.  A sick call treatment record 
including the period that the veteran served on the U.S.S. 
Hector is associated with the claims file, and indicates that 
the veteran was examined or treated for infectious diseases 
resulting in sore throats or other symptoms in June 1952, 
February 1953, and August 1953, but contains no indication 
that the veteran was seen for any problems of the knees or 
lower extremities.  The detailed service treatment records 
closely track the sick call record.  In contrast to the 
testimony that the veteran was limited in activity since 
shortly after service, a record of treatment from December 
1994 indicates that the veteran was still exercising 
vigorously over 40 years after discharge from service, and 
had a left knee problem and mild left knee arthritis at the 
time, with symptoms of swelling resolving shortly thereafter.  
As a result of the demonstrated unreliability of the 
statements received as compared to private medical treatment 
records, service personnel records, and service treatment 
records, the Board finds that the lay assertions received in 
this matter are of limited credibility and, more importantly, 
of only very little probative weight when viewed in the 
context of the medical evidence received.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) (the Board may weigh the lack 
of contemporaneous medical records against a veteran's lay 
evidence).

The Board acknowledges the letters from two private 
physicians indicating that the veteran had experienced knee 
pain since the time of his military service.  The Board 
notes, however, that one of these physicians emphasized that 
this was only by history by underlining the words "by his 
history."  For the reasons set forth directly above, the 
Board finds that the history as related by the veteran is 
less than fully credible, is not reliable, and is of only 
minimal probative weight, when viewed in the context of 
service treatment records, service personnel records, and 
private records of treatment for left knee problems in 
December 1994.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
("Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence . . . .'").  The board finds that the physicians' 
statements as to the veteran's knee pain dating back to 
service are no more than recorded history.  The mere 
recitation of patient history does not constitute competent 
medical evidence of causality.  Id.  This history, which the 
Board deems unreliable for the reasons set forth above, is of 
no probative value as a nexus between the veteran's claimed 
knee pain during service and his current bilateral knee 
disability.

The most probative evidence of record includes the service 
treatment records, which contradict the veteran's claim of 
on-ship treatment for knee pain during service, and contain 
no indication of treatment or diagnosis of knee problems; the 
service discharge examination, which indicates that clinical 
evaluation of the lower extremities was normal; and the 
December 1994 private treatment record which shows that the 
veteran was exercising vigorously and only a recent history 
of knee problems over 40 years after service.  This 
constitutes evidence of great weight against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of post-war medical records of treatment 
for colon-related problems for period of over 40 years).

The Board acknowledges the veteran's contentions that his 
current bilateral knee disability is a related to knee pain 
he experienced during service and strenuous duties involving 
use of his knees during service.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, his assertions as to medical 
causation in this matter are of no probative value.

The veteran has current disabilities of the knees, including 
arthritis of the left knee, and a total knee arthroplasty of 
the right knee.  However, in light of the foregoing, the 
Board finds that the preponderance of the evidence shows that 
disability of the knees was not present during service.  
Further, there is no competent evidence to show that 
arthritis of the knees was present within one year of 
discharge from service, that left and right knee disabilities 
began until over 40 years after discharge from service, or 
that these disabilities are related to any incident of 
service.  Accordingly, the preponderance of the evidence 
being against the claims, the Board finds that entitlement to 
service connection for left knee disability is not warranted, 
and entitlement to service connection for right knee 
disability is not warranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


